Case 4:18-cv-10279-KMW Document 172 Entered on FLSD Docket 10/20/2020 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-10279-Civ-WILLIAMS/TORRES


   PETER SEAN BROWN,

                Plaintiff,

   v.

   RICHARD A. RAMSAY, in his official
   capacity as Sheriff of Monroe County,

               Defendant.
   ______________________________________/

                ORDER ON DEFENDANT’S MOTION TO TRANSFER

         This matter is before the Court on Richard A. Ramsay’s (“Defendant”)

   renewed motion to transfer venue.       [D.E. 168].   Peter Sean Brown (“Plaintiff”)

   responded to Defendant’s motion on October 6, 2020 [D.E. 169] to which Defendant

   replied on October 13, 2020. [D.E. 170]. Therefore, Defendant’s motion is now ripe

   for disposition.   After careful consideration of the motion, response, reply, and

   relevant authority, and for the reasons discussed below, Defendant’s renewed

   motion to transfer is DENIED.




                                             1
Case 4:18-cv-10279-KMW Document 172 Entered on FLSD Docket 10/20/2020 Page 2 of 6




                        I.     APPLICABLE PRINCIPLES AND LAW

            Local Rule 3.1 of the Southern District of Florida provides that “actions and

   proceedings shall be tried in their country of origin.” Civil proceedings “can be held

   at any Division within this District,” and the decision is a discretionary one when

   deciding to transfer a case within the District. See Reyes v. JA & M Developing

   Corp., 2012 WL 3562024 (S.D. Fla. Aug. 17, 2012) (citing Local Rule 3.1, S.D.

   Fla; 28 U.S.C. § 1404(b)).        Courts in our district have looked to 28 U.S.C. §

   1404(a) for guidance in transferring cases to different divisions. See Joseph v.

   Liberty Nat. Life Ins. Co., 2008 WL 2026006 (S.D. Fla. May 9, 2008) (looking to

   1404(a) and the nine Manuel factors when determining not to transfer venue from

   the Miami to West Palm Beach Division); see also Reyes v. JA & M Developing

   Corp., 2012 WL 3562024 (S.D. Fla. Aug. 17, 2012) (looking to 1404(a) and the

   nine Manuel factors when determining not to transfer venue from the Fort

   Lauderdale to the Miami Division, stating if “venue is proper, a transfer to another

   district or division may still be available to the parties under 28 U.S.C. § 1404.”).

   When venue is proper, the motion to transfer must be considered under § 1404, not

   § 1406(a). See Story v. Purdy, 2006 WL 2374841, at *4 n. 5 (S.D. Ala. Aug. 16,

   2006).

            Courts have the discretion to transfer a case “[f]or the convenience of parties

   and witnesses, in the interest of justice . . . to any other division or district where it

   might have been brought.” 28 U.S.C. § 1404(a) (emphasis added). “This section is

   the   statutory    codification   of   the   common    law   doctrine   of   forum    non




                                                2
Case 4:18-cv-10279-KMW Document 172 Entered on FLSD Docket 10/20/2020 Page 3 of 6




   conveniens.” Thermal Technologies, Inc. v. Dade Serv. Corp., 282 F. Supp. 2d 1373,

   1375 (S.D. Fla. Aug. 22, 2003). The greater the plaintiff’s connection to the forum

   that he or she has chosen, the more deference the plaintiff’s chosen venue will

   receive. See id. However, less deference is given to a plaintiff’s chosen venue when

   the selection is not Plaintiff’s home forum. See La Seguridad v. Transytur Line, 707

   F.2d 1304, 1307 (11th Cir. 1983). The movant bears the burden of persuading a

   court that transfer is appropriate and should be granted. See Factors, Etc., Inc. v.

   Pro Arts, Inc., 579 F.2d 215, 218 (2d Cir. 1978).

         “Whether a transfer is appropriate depends on two inquiries: (1) whether the

   action ‘might have been brought’ in the proposed transferee court and (2) whether

   various factors are satisfied so as to determine if a transfer to a more convenient

   forum is justified.” Del Monte Fresh Produce Co. v. Dole Food Co., Inc., 136 F. Supp.

   2d 1271, 1281 (S.D. Fla. 2001) (citing Miot v. Kechijian, 830 F. Supp. 1460, 1465-66

   (S.D. Fla. 1993) (denying a motion to transfer where above test was not met)).

   Under 28 U.S.C. § 1404(a) the standard for transfer leaves broad discretion to the

   trial court, and when a judge determines that transfer of venue is justified the

   ruling is overturned only for a clear abuse of discretion and there is a heavy

   presumption in favor of the district court judge. See Del Monte Fresh Produce Co. v.

   Dole Food Co., Inc., 136 F. Supp. 2d 1271, 1281 (S.D. Fla. 2001) (citing Brown v.

   Connecticut Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th Cir. 1991)).

         The court considers the following factors when determining whether to

   transfer a case pursuant to section 1404(a):




                                              3
Case 4:18-cv-10279-KMW Document 172 Entered on FLSD Docket 10/20/2020 Page 4 of 6




         (1) the convenience of the witnesses; (2) the location of relevant
         documents and the relative ease of access to sources of proof; (3) the
         convenience of the parties; (4) the locus of operative facts; (5) the
         availability of process to compel the attendance of unwilling witnesses;
         (6) the relative means of the parties; (7) a forum's familiarity with the
         governing law; (8) the weight accorded a plaintiff’s choice of forum; and
         (9) trial efficiency and the interests of justice, based on the totality of
         the circumstances.

   Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005).

                                       II.   ANALYSIS

         Plaintiff filed this case on December 3, 2018 [D.E. 1] alleging that Defendant

   unlawfully detained him at the Monroe County Detention Center pursuant to an

   Immigration and Customs Enforcement detainer and warrant.              Plaintiff claims

   that Defendant is liable because he violated Plaintiff’s Fourth Amendment rights

   with an unconstitutional seizure and that Defendant ran afoul of Florida law when

   Plaintiff was falsely imprisoned. On July 24, 2019, the Court entered an Amended

   Scheduling Order setting this case for a two-week trial beginning on April 13, 2020

   at the Ferguson Federal Courthouse in Miami, Florida. [D.E. 77].

         Defendant seeks to transfer this case to the Key West Division of the

   Southern District of Florida because none of the events relate to Miami-Dade

   County. On August 26, 2019, the undersigned denied Defendant’s motion because

   the relief sought was premature. Specifically, the Court found that the case was

   still far from trial and that the deadline to file dispositive pre-trial motions was not

   until December 19, 2019. [D.E. 77]. The Court therefore denied Defendant’s motion

   with leave to renew until after dispositive motions had been ruled upon and the

   trial date was within sight.      See Clemons v. Sunbeam Prod., Inc., 2013 WL


                                              4
Case 4:18-cv-10279-KMW Document 172 Entered on FLSD Docket 10/20/2020 Page 5 of 6




   12075985, at *1 (S.D. Ill. Apr. 24, 2013) (“Defendant's motion is therefore

   premature.    After dispositive motions have been ruled on and the trial date is

   within sight, defendant may file a new motion to transfer under § 1404(c).”) (citing

   Williams v. Rodriguez, 2012 WL 6085267, at *1 (E.D. Cal. Sept. 12, 2012)

   (explaining that a motion for change of venue under § 1404(c) depends on whether

   the case goes to trial)).

          Since that time, Defendant has now renewed his motion to transfer because,

   although the Court has not disposed of the pending motions for summary judgment,

   this case is set for trial on January 19, 2021. [D.E. 167]. Defendant is concerned

   that, if he had not filed his renewed motion, the time to do so may have quickly

   expired because there are less than 120 days to go until trial. Defendant’s motion is

   not without merit, because the docket reflects a fast-approaching trial date. The

   motion must be denied, however, for many of the same reasons. While there is

   currently a date set for trial in January 2021, that date will most likely need to be

   revisited given the ongoing coronavirus pandemic and the District’s Administrative

   Orders. The motion is also premature because the Court has not yet ruled on the

   pending motions for summary judgment. If one or both of those motions is granted,

   the dispute over where to litigate this case could be entirely moot because it remains

   unclear whether this case will even go to trial. And even if the Court had ruled

   upon the pending motions for summary judgment, the time has not come for the

   parties to file their respective witness lists so that the Court can consider the

   inconvenience of the parties. Thus, the motion is premature for this additional




                                             5
Case 4:18-cv-10279-KMW Document 172 Entered on FLSD Docket 10/20/2020 Page 6 of 6




   reason. See, e.g., Nevada v. Bank of Am. Corp., 2011 WL 5190935, at *1 (D. Nev.

   Oct. 27, 2011) (“As for the inconvenience of the parties and witnesses at trial, there

   are not yet any witness lists for the Court to consider, and the motion is

   therefore premature in that regard.”). Accordingly, Defendant’s renewed motion to

   transfer is DENIED with leave to renew, if necessary, at a closer date to trial.1

                                    III.   CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

   Defendant’s renewed motion to transfer [D.E. 168] is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, this 20th day of

   October, 2020.



                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




   1      We are mindful that Defendant wants to know sooner rather than later the
   location for trial so that he can prepare a robust defense against Plaintiff’s
   allegations. But, at the same time, we cannot put the cart before the horse and rule
   upon hypotheticals that may never come to pass. Nothing, of course, precludes
   Defendant from re-filing his motion at a later date when the trial date is imminent
   and there has been a final disposition on the motions for summary judgment.


                                             6
